Citation Nr: 0608158	
Decision Date: 03/21/06    Archive Date: 03/29/06

DOCKET NO.  02-05 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an increased evaluation for residuals of soft 
tissue trauma of the right back, hip, and thigh with 
limitation of motion of the spine, currently rated 20 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

Appellant had active military service from November 1981 to 
March 1982. He subsequently served various periods of Active 
Duty for Training (ACDUTRA) as a member of the Army National 
Guard. His current disability stems from an injury incurred 
during a period of ACDUTRA in June 1982.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Baltimore, Maryland, Regional Office (RO) that continued a 20 
percent rating for residuals of soft-tissue trauma of the 
right back, right hip, and right thigh, with associated 
limitation of motion of the spine.

The Board in March 2005 remanded the claim for additional 
development.  The claim now returns to the Board for review.  

The veteran's representative in a February 2006 Informal 
Hearing Presentation addressed a failure of the RO to send 
notice to the veteran's most recent address of record, of a 
January 2006 rating decision denying a claim for a total 
disability rating based on unemployability due to service-
connected disabilities (TDIU).  That issue of adequate notice 
is directed to the RO's attention for appropriate action.  
The TDIU claim is not the subject of appeal and hence the 
Board has no jurisdiction over it. 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.101 (2005). 


FINDINGS OF FACT

1.  For the rating period at issue, the veteran's residuals 
of soft tissue trauma of the right back, hip, and thigh with 
limitation of motion of the spine are not manifested by 
ankylosis of the spine, or disability of the back resulting 
in objectively supported limitation of motion of the low 
back, even considering pain, pain on use, loss of strength, 
ready fatigability, or incoordination.  Rather, only absence 
of effort, and not objectively supported limitation of 
motion, has been demonstrated.  Arthritis of the back to any 
disabling degree has not been shown.  Intervertebral disc 
syndrome, and neurological impairment of the back including 
radiculopathy have also not been shown. 

2.  For the rating period at issue, the veteran's residuals 
of soft tissue trauma of the right back, hip, and thigh with 
limitation of motion of the spine is not manifested by 
objectively supported limitation of motion of the thigh in 
flexion to 45 degrees, in extension to 5 degrees, in 
abduction to motion beyond 10 degrees, in adduction to 
inability to cross legs, or in rotation to inability to toe-
out more than 15 degrees.  This is still the case when 
considering pain, pain on motion, loss of strength, ready 
fatigability, or incoordination.

3.  For the rating period at issue, there are no muscular or 
neuromuscular impairments associated with service-connected 
residuals of soft tissue trauma of the right back, hip, and 
thigh with limitation of motion of the spine.   


CONCLUSION OF LAW

The criteria for an evaluation greater than 20 percent for 
residuals of soft tissue trauma of the right back, hip, and 
thigh with limitation of motion of the spine have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp 2005); 
38 C.F.R. § 4.71a, Diagnostic Code 5299-5292 (effective prior 
to September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 
5299-5235-5243 (effective on and subsequent to September 26, 
2003); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Codes  5003, 5010, 5299-5251 to 
5253 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA)

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2004).

The law requires VA to inform veterans of the evidence needed 
to substantiate their claims, what specific evidence they are 
responsible for obtaining, and what specific evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA regulations 
also specify that VA will notify veterans to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b).  VA has 
fulfilled these requirements in this case.  

The veteran has been informed of the information and evidence 
necessary to substantiate his claim through rating decisions 
and a statement of the case and supplements thereto, and was 
specifically advised of the notice and duty to assist 
provisions of the VCAA in September 2001 and June 2005 VCAA 
letters.  By these letters, the veteran was informed of 
information and evidence that he should submit in furtherance 
of his claim, and was informed of the assistance VA would 
provide in obtaining that evidence.  He was also requested to 
submit any pertinent evidence in his possession.  By RO 
decisions and by a statement of the case and supplements 
thereto, the veteran was informed of development already 
undertaken, as well as evidence of record pertinent to his 
claim on appeal.  

The RO obtained VA treatment records in support of the claim, 
and the veteran has not indicated the existence of additional 
records that have not been obtained, despite the RO's 
explicit request in VCAA letters that the veteran inform of 
any additional evidence not yet obtained.  The veteran was 
also afforded multiple VA examinations to address the nature 
and extent of his residuals of soft tissue trauma of the 
right back, hip, and thigh with limitation of motion of the 
spine.  Development was also completed pursuant to the 
Board's remand in March 2005, with appropriate requests to 
the veteran and information afforded the veteran concerning 
duties to developed the claim, including pursuant to the 
VCAA.  Also in fulfillment of remand instructions, the 
veteran was asked to inform of additional pertinent evidence, 
including particularly records of treatment for his claimed 
disability, and the veteran indicated VA and private 
treatment records were obtained, and VA examinations were 
obtained addressing questions posed by the Board to fully 
evaluate the claim for increased evaluation for residuals of 
soft tissue trauma of the right back, hip, and thigh with 
limitation of motion of the spine.  The report of the most 
recent VA examinations in August 2005 addressed remaining 
questions unanswered or incompletely answered upon prior 
examinations.  The veteran and his representative by an 
October 2005 submission informed that they had nothing 
further to add in support of the appealed claim.  

The veteran addressed his appealed claim in submitted 
statements and was afforded the opportunity to testify in 
support of his claim.  However, by a VA Form 9 submitted in 
April 2002 the veteran expressly informed that he did not 
desire a hearing to address his claim on appeal.  There is no 
subsequent indication that a further opportunity of a hearing 
to address his appeal was desired.  

In view of the foregoing, the action taken by the RO complies 
with all of the requirements of law, thereby allowing the 
Board to consider the issue on appeal.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Court has recently held that the notice requirements in 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) must be 
provided to a claimant prior to initial RO adjudication of 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Here, the first issued VCAA letter addressing the appealed 
claim was not issued until September 2001, after the March 
2001 RO adjudication that is the subject of this appeal.  In 
this instance, however, the Board finds that the veteran was 
provided the necessary notice and assistance required, as 
discussed above, since he was given ample notice and 
opportunity to remedy deficiencies in his claim.  The Court 
has recently held, in that regard, that an error is not 
prejudicial when the error did not affect "the essential 
fairness of the [adjudication]."  Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).

Assuming arguendo that VA did fail to fulfill any duty to 
notify and assist the claimant, the Board finds any such 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Claim for Increased Rating for Residuals of Soft Tissue 
Trauma of the Right Back, Hip, and Thigh with Limitation of 
Motion of the Spine 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2005).  Separate diagnostic 
codes identify the various disabilities. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability more 
closely approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2005).  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2005).

When reviewing the level of disability due to a service-
connected joint disorder, when the rating is based on 
limitation of motion, the Board must consider an increased 
schedular rating based on functional loss due to pain on 
undertaking motion, weakened movement, fatigability, and 
incoordination.  38 C.F.R. §§ 4.40 and 4.45 (2005); DeLuca v. 
Brown,  8 Vet. App. 202 (1995).

Disabilities of the lumbar spine are evaluated in accordance 
with VA's Schedule for Rating Disabilities, set out at 
38 C.F.R. part 4.  In August 2003, amendments were made to 
the criteria used in rating disabilities of the spine, to 
include disabilities of the thoracolumbar spine, effective 
from September 26, 2003.  See Schedule for Rating 
Disabilities; The Spine, 68 Fed. Reg. 51,454 (Aug. 27, 2003).  
The Board
will evaluate the veteran's claim under both the old and new 
criteria in the VA Schedule for Rating Disabilities 
addressing back disorders in order to ascertain which version 
would accord him the highest rating.  

Accordingly, in determining whether the veteran is entitled 
to a higher rating, the Board must consider (1) whether an 
increased rating is warranted under the "old" criteria at 
any pertinent time; and, (2) whether an increased rating is 
warranted under the "new" criteria for other disabilities 
of the thoracolumbar spine at any time on or after September 
26, 2003.  The effective date of any rating assigned under 
the revised schedular criteria may not be earlier than the 
effective date of that change; the Board must apply only the 
earlier version of the regulation for the period prior to the 
effective date of change.  See VAOPGCPREC 3-2000; 38 U.S.C.A. 
§ 5110(g) (West 2002) (where compensation is awarded pursuant 
to any Act or administrative issue, the effective date of 
such award or increase shall be fixed in accordance with the 
facts found but shall not be earlier than the effective date 
of the Act or administrative issue).  

Prior to September 26, 2003, disabilities manifested by 
arthritis with limitation of motion in the lumbar spine were 
evaluated in accordance with the criteria set forth in 
38 C.F.R. § 4.71a, Diagnostic Codes 5003-5292 (2003).  
Evaluations of 10, 20, and 40 percent were assigned for 
slight, moderate, and severe limitation of motion of the 
lumbar spine, respectively.  Id.

In addition, lumbosacral strain was evaluated in accordance 
with the criteria set forth in 38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (2003).  A zero percent rating was warranted if the 
condition was manifested by slight subjective symptoms only, 
and a 10 percent rating was warranted if there was 
characteristic pain on motion.  If there was muscle spasm on 
extreme forward bending, or loss of lateral spine motion, 
unilateral, in the standing position, a 20 percent rating was 
warranted.  The highest available schedular evaluation, 40 
percent, was warranted where the condition was severe, with 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
spaces, or with some of these characteristics with abnormal 
mobility on forced motion.  Id.

Effective from September 26, 2003, disabilities of the 
thoracolumbar spine are to be rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2005).  Under 
that rating formula, a 20 percent rating is warranted if 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees; or if the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees; or if there is muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spine 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent rating is assigned for forward 
flexion of the thoracolumbar spine to 30 degrees or less; or 
if there is favorable ankylosis of the entire thoracolumbar 
spine.  

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.  ("Unfavorable ankylosis" 
is defined, in pertinent part, as "a condition in which the 
entire thoracolumbar spine is fixed in flexion or 
extension".  See id., Note (5).  These criteria are to be 
applied irrespective of whether there are symptoms such as 
pain (whether or nor it radiates), stiffness, or aching in 
the affected area of the spine, id., and they "are meant to 
encompass and take into account the presence of pain, 
stiffness, or aching, which are generally present when there 
is a disability of the spine".  68 Fed. Reg. at 51,455 
(Supplementary Information). 

Notes appended to the new rating formula for diseases and 
injuries of the spine specify that, for VA compensation 
purposes, normal ranges of motion are as follows:  forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  Id., Note (2).  Provided, 
however, that, in exceptional cases, an examiner may state 
that because of age, body habitus, neurologic disease, or 
other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
generally recognized by VA.  Id., Note (3).  Further, the 
term "combined range of motion" refers to "the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation"; provided, however, 
that the aforementioned normal ranges of motion for each 
component of spinal motion, as recognized by VA, are the 
maximum that can be used for calculation of the combined 
range of motion, and each range of motion measurement is to 
be rounded to the nearest five degrees  Id., Notes (2) and 
(4).

Disorders affecting functioning of the hip may be rated on 
the basis of limitation of motion, under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5251 (limitation of extension), 5252 
(limitation of flexion), or 5253 (other motion limitations) 
(2005).  A compensable (10 percent) rating based on 
limitation of extension would require loss of extension 
beyond five degrees; a still higher schedular rating is not 
assignable based on limitation of extension.  Diagnostic Code 
5252.  A compensable rating based on limitation of flexion at 
the hip would require flexion limited to 45 degrees; a 20 
percent rating would require limitation of flexion to 30 
degrees; a 30 percent rating would require limitation of 
flexion to 20 degrees; and a 40 percent rating would require 
limitation of flexion to 10 degrees.  A compensable 
limitation based on limitation of abduction would require 
abduction limited to 10 degrees; a compensable limitation 
based on adduction would require inability to cross the legs; 
a compensable limitation based on rotation would require 
inability to toe-out more than 15 degrees with affect on leg 
functioning.  Diagnostic Code 5253.

The veteran's residuals of soft tissue trauma of the right 
back, hip, and thigh with limitation of motion of the spine 
have been rated by analogy to a low back disorder, with a 20 
percent disability evaluation assigned.  

The current appeal originates from an April 2000 request by 
the veteran for an increased rating.  Hence, the appeal 
period begins from the date of receipt of that claim.  The 
claims folder contains multiple records during this period of 
VA treatment as well as records of VA examinations to assess 
the current nature and severity of the claimed condition.  
Several of these pertinent examination and treatment findings 
are here noted, which are representative of and sufficiently 
consistent with all the treatment and examination records of 
this period for rating purposes.  

May 2000 pelvic x-rays, with review of the pelvis and hips, 
were unremarkable.  An MRI of the hips in October 2000 was 
unremarkable except for a small amount of effusion about the 
left hip, not the right.  An October 2000 MRI of the lumbar 
spine showed mild facet arthropathy at L3 through S1, but 
with no evidence of disc herniation or stenosis.  Benign 
hemangiomas were noted at L2 and L4.  X-rays in April 2003 
showed minimal anterior wedging at T12-L1 and a disc space 
disease at T12 and L1-2, with minimal osteophytes at those 
levels.  X -rays of the right hip in April 2004 were normal.  
August 2004 anterior-posterior view x-rays of the pelvis were 
normal, without evidence of degenerative changes of the hip 
joints or sacro-iliac joints.  These x-ray and MRI findings 
were reasonably consistent with findings upon prior x-rays 
and MRIs, prior to the appeal period.  

A May 2002 VA examination of the spine showed minimal spine 
findings with moderate diffuse tenderness in the lumbosacral 
spine.  Range of motion was to 80 degrees forward flexion, 25 
degrees backward extension, 40 degrees right and left lateral 
flexion, and 35 degrees right and left lateral rotation.  
There were no paraspinal muscle spasms, and straight leg 
raising was negative.  The veteran complained of pain 
exacerbated by any activity and eased by rest, but there was 
no objective evidence of pain with motion of the spine.  The 
right hip evidenced no swelling, fluid, heat, erythema, 
crepitus or laxity.  While the veteran moved his right hip 
minimally in all directions allegedly due to pain, there was 
no objective evidence of pain with motion.  The right thigh 
also evidenced no swelling, heat, or erythema, and color and 
vascularization were normal.  The examiner noted normal 
mobility with arising and standing, and while he used a cane 
he did not appear to need it.  The examiner further assessed 
that there was no evidence of pain affecting motion, weakened 
movement, excess fatigability, or incoordination.  The 
examiner did note the veteran's report of constant, ongoing 
pain.

At a May 2002 neurological examination the veteran complained 
of pain in a non-organic distribution, and the examiner 
assessed a normal neurological examination.  

The veteran underwent an extensive pain treatment workup in 
June 2003, and the examiner then noted that the pain 
complained-of by the veteran did not represent reality, since 
the veteran reported a very intense or severe level of 
constant, ongoing pain and yet the veteran presented as calm 
throughout that evaluation.  The veteran reported that this 
pain was primarily localized to the right posterolateral hip 
and low back, but reported functional impairment at a level 
of 9 out of 10, or very near total impairment, for all areas 
of functioning except eating.  However, the examiner noted 
that the veteran continued to do some very difficult jobs, 
apparently as part of his family's home improvement business, 
despite his reported unemployment and incapacitating pain.   

Upon that June 2003 examination, the veteran expressed pain 
with both flexion and extension of the low back, and 
demonstrated limited flexion due to discomfort.  The veteran 
had full strength in the lower extremities except for 4+/5 
strength in the right hip due to pain inhibition.  The 
examiner found tenderness over the lumbar spine, particularly 
at the L1-L2 interspace and to a lesser degree at L2-L3.  
There was also tenderness in the right L5-S1 paraspinal 
region and over the right ischial tuberosity.  The veteran 
tended to avoid full weight-bearing on the right.  However, 
there was no tenderness over the right sciatic notch.  The 
examiner noted that most recent imaging studies from the 
University of Maryland showed L1-L2 mild disc bulge with 
associated desiccation and diminished disc heath, and 
bilateral facet arthropathy at L4-L5 and L5-S1.  MRI's of the 
hips showed a small effusion only in the left hip, but only 
the right hip was symptomatic.  The examiner assessed that 
the veteran might have disc internal derangement syndrome, 
most likely at L1-L2, which may cause pain radiating to the 
right hip.  

A VA physical therapy treatment record from the first half of 
2003 shows the veteran attempting some physical therapy to 
alleviate his low back and right hip pain symptoms, with some 
sessions attended and some missed.  A physical therapist 
informed that range of motion findings or myotomal 
assessments and subjective reports suggested a peripheral hip 
neuropathy/neuralgia.  Alternatively, a lumbar flexion bias 
in sitting and lower quadrant symptoms suggested the presence 
of lumbar stenosis.  Physical therapy sessions were 
accordingly recommended to isolate the actual underlying 
dysfunction.  Following a few sessions, the veteran was 
assessed as having improved functioning, with evidence to 
suggest chronic sciatic irritation with associated soft 
tissue dysfunction through the posterolateral hip.  However, 
the veteran was discharged from physical therapy in May 2003 
due to his failure to show up for treatments.  

In August 2003 VA orthotics issued the veteran a lumbar brace 
for treatment of his chronic low back pain.  Subsequent 
evaluations, however, did not note his use of the brace.

Treatment reports in October 2003 noted the veteran's 
complaints that his pain interfered with his ability to work 
and think.  Oxycodone was prescribed for breakthrough pain, 
and the veteran reported that this drug caused a sensation of 
weakness in the legs, and fogged his thinking.  He reported 
that he continued to work, and delegated some activities to 
assistants.  

A November 2003 VA pain clinic record notes that the veteran 
continued to complain of chronic pain despite extensive 
treatment at the clinic.  The practitioner noted that the 
veteran did not follow his treatment plan, taking pills for 
one to two days and then stopping.  Based on his poor 
prescription-drug-use record and his ongoing positive 
screening tests for marajuana, he was judged to be a poor 
candidate for narcotics.  

At a VA psychology department evaluation in October 2003, the 
veteran exhibited several pain behaviors, including position 
shifting, limping, rubbing his hip, and verbal report.  He 
complained that morphine inhibited his concentration ability, 
and that he had breakthrough pain.  

At a May 2004 VA neurological examination it was noted that 
the veteran continued to work part-time in home improvement.  
Extremities on examination showed no weakness, atrophy, or 
fasciculation.  There were no findings of neurological 
impairment associated with the veterans' claimed residuals of 
soft tissue trauma of the right back, hip, and thigh with 
limitation of motion of the spine.  However, the examiner 
observed the veteran limping favoring the right side and 
using of a cane.  The examiner accordingly diagnosed a 
chronic lumbar strain.  

At a May 2004 orthopedic treatment for the veteran's 
complaints of discomfort walking, the treating physician 
assessed that the condition may be due to bursitis.  Straight 
leg raising was negative bilaterally, and based on physical 
examinations and the absence of significant findings on 
MRI's, the physician assessed that problem was probably not 
due to the low back.  Hip rotation internally and externally 
was also demonstrated without significant pain, and the 
examiner thus concluded that the condition was not likely to 
be degenerative joint disease of the hip.  

In an attempt to address his still unresolved pain, the 
veteran was afforded a VA psychiatric examination in August 
2004.  The veteran reported using marajuana three times per 
week and alcohol two to three times per week, and was 
unwilling to address cocaine use.  He provided a history of 
legal difficulties beginning following his period of service, 
particularly related to disorderly conducted.  The veteran 
reported continuing to work two to three time per week in the 
family home-improvement business, but performing non-
exertional activities such as fixing knobs and other small 
tasks at job sites.  He reported spending time at home and 
being helped by family members, and feeling depressed every 
day.  The examiner noted that the veteran was not currently 
taking any medications for his low back pain, with a history 
of not tolerating prescribed non-steroidal anti-inflammatory 
drugs and antidepressants.  The examiner also noted that the 
veteran had a significant history of maladjustment, and was 
in significant denial regarding his substance abuse.  
Following examination and review of the record, the examiner 
assigned a principal diagnosis of cannabis dependence, and 
also diagnosed alcohol abuse, mood disorder, and cocaine 
dependence (allegedly in remission since 2002).  

At an August 2005 VA orthopedic examination, the veteran 
continued to complain of chronic low back and right hip pain 
for which he reportedly took Lodine tablets three times 
daily.  The veteran alleged that while he had worked in his 
family's home improvement business, he had not worked since 
October 2004.  A November 2004 MRI showed central disc 
protrusion at T11-T12 without evidence of cord compression.  
Also shown were end-plate degenerative changes at T12-L1 
inferiorly.  MRIs of the hips and pelvis were noted to be 
unremarkable.  The examiner also noted the absence of soft 
tissue abnormalities.  X-rays were reviewed showing a normal 
lumbosacral spine, a normal sacroiliac joint, and a normal 
right hip.  August 2004 orthopedic clinic findings were noted 
to show an absence of motor weakness, atrophy, or radicular 
deficits associated with the lumbar spine.  Also from August 
2004, lower extremities demonstrated 5/5 strength, and showed 
hip flexion to 95 degrees, external rotation to 60 degrees, 
and internal rotation to 30 degrees with some pain.  A 
neurosurgical evaluation in December 2004 was noted to show 
full extension of the lower extremities, but some difficulty 
with hip flexion.  

The August 2005 examiner also noted that while the veteran 
presented at the examination carrying a cane in the right 
hand and walking with an antalgic gait favoring the right, he 
was observed walking briskly down the hall carrying his cane 
in the right hand, and was observed to dress and undress 
without difficulty.  The examiner concluded based on x-ray 
and MRI findings and past and current examination, that 
limitations of range of motion demonstrated were due to lack 
of effort rather than due to any physical impairment.  The 
veteran demonstrated low back range of motion in forward 
flexion to 45 degrees, in extension to 15 degrees, and in 
side ending to 15 degrees.  The examiner found no clinical 
evidence of motor weakness, atrophy, or radicular 
neurological deficits.  Straight leg raising was also 
negative, and deep tendon reflexes were symmetrical.  

In light of all the treatment and examination findings 
presented, including those reviewed above and several others 
with consistent findings over the appeal period, the Board 
concludes that a clear and reasonably consistent picture is 
presented of the fairly limited level of disability 
attributable to the veteran's residuals of soft tissue trauma 
of the right back, hip, and thigh with limitation of motion 
of the spine, encompassing some limited level of pain which 
may be present in the vicinity of the low back or right hip, 
but which is not significantly impairing of range of motion 
or functioning of these parts.  The veteran himself portrays 
a more exaggerated level of pain and disability during the 
appeal period which is unsupported by objective findings and 
has been contradicted by observation of exhibited behaviors 
of the veteran.  In essence, these are the findings of the 
medical examiners, and are consistent with the weight of the 
evidence presented.  

For the appeal period, the veteran's residuals of soft tissue 
trauma of the right back, hip, and thigh with limitation of 
motion of the spine are ratable under both the old and new 
rating criteria for low back disability.  

Any neurological symptoms which the veteran seeks to 
attribute to his residuals of soft tissue trauma of the right 
back, hip, and thigh with limitation of motion of the spine, 
have not been objectively verified, with the weight of the 
evidence thus against assignment of any disability rating 
under either the old or the new rating criteria based on 
lower extremity functional impairment or other neuropathy.  
Miller v. West, 11 Vet. App. 345, 348 (1998) (A bare 
conclusion, even one reached by a health care professional, 
is not probative without a factual predicate in the record.).  
The weight of the evidence against a higher rating for the 
veteran's claimed disability based on intervertebral disc 
syndrome, because the presence of that syndrome is also 
unsupported by the weight of objective medical evidence, with 
no medical findings of impairing localized disc pathology or 
impingement resulting in pain or other localized symptoms or 
radicular pathology.  The Board may not assign a disability 
rating where a disability is not present.  38 C.F.R. § 4.1.  

Similarly, no disabling arthritis has been found of the low 
back or right hip attributable to the veteran's claimed 
disability and supported by objective medical findings, to 
including x-rays or MRIs.  Because no clinical level of 
arthritis has been found in the low back or right hip, a 
disability rating on that basis also cannot be assigned.  Id.  
Muscle atrophy or loss of muscle strength or neuromuscular 
dysfunction of the low back or right lower extremity has also 
not been shown, with the weight of the medical evidence to 
the effect that full muscle strength and functioning is 
present.  Hence, a rating based on impairment of associated 
muscles is not warranted.  Id.  

Accordingly, absent neurological impairment, intervertebral 
disc syndrome, or muscular or neuromuscular disability 
attributable to the claimed disability, any higher ratings 
than the 20 percent assigned for residuals of soft tissue 
trauma of the right back, hip, and thigh with limitation of 
motion of the spine, for the entire the appeal period, would 
have to be based on mechanical low back or right hip 
disability.  

Demonstrated range of motion of the low back upon May 2002 VA 
examination would not warrant a compensable evaluation under 
the old rating criteria based on limitation of motion of the 
lumbar spine or under the new rating criteria based on 
limitation of motion of the thoracolumbar spine, whereas the 
demonstrated lumbar range of motion upon August 2005 VA 
examination would warrant a 20 percent evaluation under both 
these old and new rating criteria.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003); 38 C.F.R. §  4.71a, Diagnostic 
Codes 5235-5243 (2005).  While in the ordinary case a still 
higher evaluation might then be assigned based on the 
reported ongoing pain as supported by objective findings, 
including pursuant to 38 C.F.R. §§ 4.40, 4.45 and DeLuca, in 
this case examiners have noted that the veteran's 
demonstrated range of motion is principally due to lack of 
effort.  This lack of effort, and other identified 
inconsistencies between claimed disability and actual 
clinically demonstrated disability, as noted above, lead the 
Board to conclude that the preponderance of the evidence is 
against there being even the range of disability demonstrated 
in the low back, as actual disability, even when considering 
such factors as pain, pain on use, ready fatigability, loss 
of strength, or incoordination.  

The weight of credible evidence is also against compensable, 
attributable disability of the right hip.  The veteran's 
claimed disability is not manifested by objectively supported 
limitation of motion of the about the right hip joint in 
flexion to 45 degrees, in extension to 5 degrees, in 
abduction to motion beyond 10 degrees, in adduction to 
inability to cross legs, or in rotation to inability to toe-
out more than 15 degrees, and hence even a compensable rating 
is not warrant under 38 C.F.R. § 4.71a, Diagnostic Codes 5251 
(limitation of extension), 5252 (limitation of flexion), or 
5253 (other motion limitations).  This is still the case when 
considering pain, pain on motion, loss of strength, ready 
fatigability, or incoordination., pursuant to 38 C.F.R. 
§§ 4.40, 4.45 and DeLuca.  While some pain may be present, 
the level of such pain or its resulting affect on functioning 
of the right hip simply cannot be ascertained absent the 
honest cooperation of the veteran.  

The veteran's loss of credibility by his contradicted 
assertions at examinations, coupled with the absence of 
objective findings to support the level of pain or movement 
limitation demonstrated or asserted, all add to a 
preponderance of the evidence being against a higher 
disability evaluation for the veteran's claimed disability 
under either the older or new rating criteria for disorders 
of the lumbar spine, and against a higher or additional 
evaluation based on any attributable disability affecting 
functioning of the right hip or thigh.  

38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Here, the veteran's 
failure to cooperate with examinations to allow an accurate 
assessment of current level of disability cannot be rewarded 
by a higher evaluation.  Additionally, the weight of the 
medical examiner's conclusions are to the effect that 
significant impairment is not present, in particular based on 
the absence of medical findings to support the nature and 
extent of the veteran's complaints about his claimed 
disability.  Development of a claim and ascertainment of a 
level disability ultimately cannot be a one-way street.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the 
responsibility of veterans to cooperate with VA.  See Caffrey 
v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 
Vet. App. 480, 483 (1992).

While it is true that the veteran has fairly consistently 
complained of significant and disabling pain, observations of 
examiners have caused examiners to discount the severity of 
pain alleged.  And while the veteran has sought physical 
therapy for his alleged pain, he failed to continue with 
therapy, and also generally failed to continue with 
medications prescribed to treat his alleged pain and impaired 
movement symptoms.  All these failures on the part of the 
veteran to address his allegedly severe disability, including 
failure to accurately portray symptoms and failure to 
utilization of available care, physical therapy treatment, 
and medication, generally support the conclusion that 
significant pain or other impairment due to the claimed 
disability is not present.  

The veteran's many statements regarding the severity of his 
residuals of soft tissue trauma of the right back, hip, and 
thigh with limitation of motion of the spine, including 
particularly as related to mechanical and neurological 
impairments of the low back or right hip and associated pain, 
address medical questions.  Lay persons are not competent to 
offer medical opinions; where the determinative issue 
involves a medical diagnosis, competent medical evidence is 
required.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Hence, those statements cannot support a higher 
evaluation for the veteran's residuals of soft tissue trauma 
of the right back, hip, and thigh with limitation of motion 
of the spine, under either the old or new rating criteria for 
back disorders or under criteria for a hip disorder.  

The preponderance of the evidence is against assignment of a 
higher schedular rating even considering arthritis and DeLuca 
factors including pain and pain on motion, weakness, 
fatigability, and incoordination, since the veteran's 
assigned rating is based on both pain and limitation of 
motion, and additional disability of pain, pain on motion, 
weakness, fatigability, or incoordination associated with his 
service-connected residuals of soft tissue trauma of the 
right back, hip, and thigh with limitation of motion of the 
spine are not objectively supported, as noted.  38 C.F.R. 
§§ 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5292.  

Accordingly, the preponderance of the evidence is against the 
claim of entitlement to a higher disability rating than the 
20 percent assigned for residuals of soft tissue trauma of 
the right back, hip, and thigh with limitation of motion of 
the spine, and, therefore, the benefit of the doubt doctrine 
does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Entitlement to an increased rating above the 20 percent 
currently assigned for residuals of soft tissue trauma of the 
right back, hip, and thigh with limitation of motion of the 
spine, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


